         Case 1:19-cr-00561-LAP Document 242 Filed 01/10/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Steven Donziger’s request to

adjourn the trial date in this matter, now January 19, 2021, to

May 10, 2021--a request to which the Government did not object. 1

For the reasons below, the request to adjourn is GRANTED, albeit

reluctantly.

     The history of this matter is as follows.            Mr. Donziger

made his initial appearance on the Court’s July 31, 2019 Order

to Show Cause on August 6, 2019.           (See dkt. no. 3.)     At that




     1 (See dkt. no. 240.) Specifically, Mr. Donziger
“object[ed] to conducting the trial remotely.” (Id. at 1.) The
Government confirmed that it was “ready to proceed to trial and
prepared to begin on January 19” but that it “ha[d] no objection
to an adjournment.” (Id.)
     The parties’ letter responded to the Court’s January 5,
2021 order regarding a recent standing order issued by Chief
Judge McMahon. (See dkt. no. 239.) That standing order
adjourned all jury trials in the Southern District of New York
until February 12, 2021. See In re Coronavirus/COVID 19
Pandemic, M-10-468 (CM) (S.D.N.Y. Jan. 5, 2021) (slip op. at 1).
Although the order did not adjourn all bench trials, it did
state that “bench trials . . . should be conducted remotely if
at all possible.” (Id. at 1.)
                                       1
       Case 1:19-cr-00561-LAP Document 242 Filed 01/10/21 Page 2 of 5



hearing, the Government--based on the recommendation by the

Pretrial Services (“PTS”) officer--advocated for several

conditions of release, including, most notably, home confinement

and location monitoring.      (See dkt. no. 18 at 13:13-14:2.)          Mr.

Donziger opposed those conditions.        (See id. at 14:25-16:24,

17:8-20:10.)

      The Court released Mr. Donziger subject to several

conditions, including supervision by PTS subject to home

confinement and with location monitoring.         (See dkt. no. 4 at 4-

5.)   The Court ordered home confinement after finding Mr.

Donziger to be a flight risk, citing, inter alia, (1) the fact

that Mr. Donziger faced a possibility of a term of imprisonment,

(2) the “weight of the evidence” against him, (3) his “past

refusal to comply with orders of the court,” and (4) his

“frequent travel to Ecuador which . . . has less than a reliable

system for extradition.”      (Dkt. no. 18 at 27:6-13.)

      One would have thought that that circumstance would have

motivated Mr. Donziger vigorously to seek an early trial date.

However, since Mr. Donziger’s initial appearance, the following

events have occurred:

  •   On November 4, 2019, Mr. Donziger (who remained in home
      confinement) moved to eliminate the conditions of home
      confinement. (See dkt. no. 30.)

  •   On November 25, 2019, the Court held oral argument on the
      motion, denying Mr. Donziger’s request after finding that
      he remained a flight risk. (See dkt. no. 44 at 13:1-3.)

                                     2
     Case 1:19-cr-00561-LAP Document 242 Filed 01/10/21 Page 3 of 5




•   On December 3, 2019, Mr. Donziger (who remained in home
    confinement) moved for reconsideration of the Court’s
    decision. (See dkt. no. 39.)

•   On December 4, 2019, the Court held a status conference.
    (See dkt. no. 42.) At that conference, the Court heard
    argument from Mr. Donziger regarding his motion for
    reconsideration. (See id. at 3:7-6:20.) The Court also
    set the case for trial on June 15, 2010.

•   On December 17, 2019, Mr. Donziger (who remained in home
    confinement) withdrew his request for reconsideration.
    (See dkt. no. 47.)

•   On May 18, 2020, at a pretrial conference, Mr. Donziger
    (who remained in home confinement) again requested to
    eliminate the condition of home confinement. (See dkt. no.
    87 at 9:12-13.) The Court denied that request, finding
    that Mr. Donziger remained a flight risk. (Id. at 13:8-
    10.) The Court also adjourned the June 15 trial date to
    September 9, 2020, following the onset of the pandemic.

•   Leading up to the September 9 trial date, Mr. Donziger (who
    remained in home confinement) requested to adjourn or
    continue the trial at least three times. (See dkt. no. 111
    (July 29); dkt. no. 130 (August 21); dkt. no. 158 (August
    27).).

•   On September 4, 2020, the Court adjourned the trial date to
    November 3, 2020. (See dkt. no. 168.) The Court adjourned
    the trial by one additional day on September 16, 2020.
    (See dkt. no. 172.)

•   Leading up to November 4, Mr. Donziger (who remained in
    home confinement) requested to adjourn or continue the
    trial at least three times. (See dkt. no. 180 (October
    18); dkt. no. 187 (October 22); dkt. no. 194 (October 27).)

•   On October 28, 2020, the Court adjourned the trial date to
    November 9, 2020. (See dkt. no. 196.)

•   Leading up to that new trial date, Mr. Donziger (who
    remained in home confinement) requested to adjourn at least
    three additional times. (See dkt. no. 200-1 (November 4);
    dkt. no. 204 (November 6); dkt. no. 207 (November 6).) In
    one of those requests, Mr. Ronald Kuby, a newly appearing
    lawyer for Mr. Donziger, indicated that he would accompany

                                   3
       Case 1:19-cr-00561-LAP Document 242 Filed 01/10/21 Page 4 of 5



      Mr. Donziger to court on November 9 to request permission
      “to discuss scheduling an adjourn date.” (Dkt. no. 204.)

  •   On November 6, 2020, the Court issued an order informing
      Mr. Kuby that he “[wa]s always free to confer with the
      Prosecutors and report the outcome.” (Dkt. no. 206.)
      Later that day, the Government filed a letter stating that
      it was “ready for trial on Monday, November 9” but that it
      “consent[ed] to the defense request for an adjournment.”
      (Dkt. no. 208.)

  •   On November 7, 2020, on agreement of the parties, the Court
      granted Mr. Donziger’s motion and adjourned the trial to
      January 19, 2021. (See dkt. no 209.)

  •   On December 17, 2020, Mr. Donziger (who remained in home
      confinement) again moved to discontinue the condition of
      home confinement. (See dkt. no. 227.) The Court denied
      that request on December 31, 2020. (See dkt. no. 237.)

      Now before the Court is Mr. Donziger’s current request (to

which the Government does not object) to adjourn the trial date

to May 10, 2021, some 643 days from Mr. Donziger’s initial

appearance and that same number of days since Mr. Donziger began

his home confinement.     As stated above, Mr. Donziger has

repeatedly requested adjournments of the trial date throughout

his now more than 500 days of home confinement.          In light of

this history, but cognizant of the fact that it is both Mr.

Donziger (who remains in home confinement) and the Government

who seek yet another adjournment of the trial date--this time

for another 111 days, no less--the Court reluctantly GRANTS the

request of Mr. Donziger and the Government to adjourn the trial

date from January 19, 2021 to May 10, 2021.         (See dkt. no. 240.)



                                     4
         Case 1:19-cr-00561-LAP Document 242 Filed 01/10/21 Page 5 of 5



     Out of an excess of caution, time until the adjourned trial

date of May 10 is excluded from calculation under the Speedy

Trial Act in the interests of justice based on Mr. Donziger’s

request for an adjournment.

SO ORDERED.

Dated:       January 10, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       5
